The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
The demurrer to the plaintiff’s complaint was well taken, and should have been sustained.
The complaint does not state that the property attached was released upon the execution and delivery of the bond. To charge the defendants, it is necessary to allege the consideration of the undertaking, and a mere reference to the condition of the bond, is insufficient.
Judgment reversed, and cause remanded.